Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The elected invention remains Group I (drawn to a labelled container) and the elected species thereof remains Group 1 (the species of Figs 1A-1E). The elections were made without traverse by the applicant in the reply filed on 7/16/19. Amended independent claim 1 is examined on the merits herein along with previously presented dependent claims 2-3, 5-8 and 18. Claims 20 and 22-23 remain withdrawn from further consideration as being directed to a non-elected invention or species. The other previously filed claims have been cancelled by the applicant.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8 and 18 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter that was not described in the specification so as to reasonably convey possession of the claimed invention is (with particular emphasis on the text in bold):
(i)    “the tear strip extends along an entire circumference of the base and lid” (Applicant cites support for the most recent claim entire circumference. The third one, Fig 1A does not describe the entire circumference either, since Fig 1A does not show the entire circumference, and thus, cannot show the tear strip extending along the entire circumference as now claimed.);
 (ii)    “the label is configured to create a non-hermetic seal against the base and the lid” (Of applicant’s three citations discussed immediately above, it is the second one that appears relevant to this rejected claim limitation with the other two appearing to not be relevant. Referring to specification page 6 lines 20-21, there is clearly no mention of the label creating a hermetic seal against the base and the lid. Line 20 clearly merely only states that the label may provide a non-hermetic seal. There is no discussion in lines 20-21 of the label providing a seal against anything. Not only that, but in the immediately preceding sentence to lines 20-21, the same paragraph teaches that When sealed, the label 150 may serve as a moisture barrier that limits the egress of the moisture from the container base 120 (or the ingress of the moisture into the container base 120.)”. This teaching only mentions the base as far as the label limiting the egress or ingress of moisture. Nothing is said regarding the lid. Therefore, the description appears to be somewhat vague and/or incomplete, however, it appears from it that what is non-hermetically sealed is the base, not the base and lid as now apparently claimed. Accordingly, the claim limitation is not just not described in terms of the express description in line 20, but in the context of the relevant specification teaching as a whole, the claim limitation is not well described);
(iii)    “a tear strip”  (as found by the examiner previously, written description is lacking as to exactly how the strip defined by dotted lines in Fig 1A functions as a tear strip. That is, written description is lacking as to exactly how the outer polymeric film is torn by a tear strip that is only defined by score lines in the inner polymeric film as described in the application specification. Said a little differently, how/why exactly is inner polymeric film that has the score lines, the inner polymeric film that is therefore weakened as described in the specification, and the inner polymeric film that therefore presumably would be the film that was torn? More importantly perhaps in terms of applicant meeting applicant’s burden under the law to properly describe applicant’s invention, where exactly does the application specification describe how the tear strip functions as such, that is, how the tear strip tears the outer polymeric film and/or the entire label? The examiner notes once more, that despite this issue having been raised at least in the last office action, applicant has yet to properly address it). 
To the extent the offending claim limitations are non-original the rejection is also one for New Matter.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 and 18 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims are indefinite because the parts of the claims not well described as indicated above cannot be properly interpreted.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8 and 18 are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shevelev et al. (2007/0130811) cited . 
Thus, Shevelev discloses most of the features of the claims in the embodiment of Figs 3 and 3A. These include a container comprising a base and a lid, the base and lid of Shevelev having the features of the base and lid required in claim 1 (as indicated in prior office actions and shown in Figs 3 and 3A). 
The Shevelev container includes a label 112 having a front face and a rear face as also required in claim 1, with the rear face of the label being adhesively bonded to the container (see Figs 3 and 3A) and the front face being the face that is viewable in the figures.  
Thus Shevelev discloses all of the features of claim 1 lines 1-10.
Additionally, regarding claim 1 lines 19-22, the label of Shevelev has a first portion bonded to the base sidewall and a second portion bonded to the lid skirt as also claimed. See the description of the tear strip (areas of weakness 113 defined by slits 150) disposed between the first and second portions as also required in claim 1. See also Figs 4 of Shevelev for additional embodiments of tear strips shown in the reference to be conventional.
Therefore, what Shevelev lacks regarding claim 1 is the outer and inner film construction for the label, as recited in claim 1 lines 11-18. On the other hand, like Shevelev, Kendall discloses the use of a label (described in Kendall as a tape) to close a container, the label having a tear strip (formed by perforations 110). See column 8 lines 40-67. Then compare the description of the tape to the description of Figs 1-4 in Kendall. Like the label in Shevelev the label in Kendall is a polymeric label. However, unlike in Shevelev, the Kendall tape comprises outer and inner polymeric films (with the tear strip is being formed in the inner polymeric film). It would have been obvious in view of the noted disclosures in Kendall, to form the label of Shevelev to have outer and inner polymeric films, while keeping the tear strip in Shevelev or 
Shevelev may also not expressly teach that the tear strip extends along an entire circumference of the base and lid, as best understood, as recited in claim 1 lines 23-24. On the other hand, Shevelev discloses that the label 112 in Figs 3 and 3A is similar in construction to the label 12 discussed earlier in the same reference. See Shevelev [0036]. Moreover, label 12 extends around the entire circumference of the base and lid. See [0025] lines 20-21. Therefore, comparing Figs 1 and 1A with Figs 3 and 3A, it is reasonable to conclude that label 112 in Fig 3A in some embodiments also extends along an entire circumference of the base and lid. That being the case, it would also have been obvious to provide for the tear strip in Shevelev to extend along an entire circumference of the base and lid. This would have been in order to facilitate convenient separation of the label into its two parts (as 
Shevelev may also not expressly teach that the label is configured to create a non-hermetic seal against the base and lid, as best understood, as recited in claim 1 lines 25-26. On the other hand, the feature appears to be conventional in the art (See Clark et al. 8,393,465, of record, at column 6 lines 44-46), although as indicated above it is indefinite because the applicant did not explain it properly. Therefore, it would also have been obvious to provide the missing feature to the Shevelev apparatus, for the purpose of adequately packaging the smokeless tobacco in the Shevelev container, including adequately preserving the same.
Features of the dependent claims not shown in Shevelev would have been obvious in view of the disclosures in the applied references, for the purpose of providing the container of Shevelev with added convenience or to make it more economical to produce.
.
Claims 1-3, 5-8 and 18 are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potter et al. (9,968,130) in view of Kendall et al. (8,562,216). This rejection is also applied only to the extent the claims are understood since they are indefinite. 
label 772. Potter also discloses that the label is configured to create a non-hermetic seal against the base and lid, as now recited at the end of claim 1 and as best the feature is understood. Note Potter at column 20 after reviewing column 19 thereof.
However, Potter does not teach the claimed inner and outer polymeric film construction for the label. For the reasons discussed above, it would have been obvious in view of Kendall to provide the label in Potter with the claimed inner and outer polymeric film construction to provide the label with the appropriate strength (one that was less easily unintentionally compromised) while allowing for easy access to the container content. 
Nor does Potter expressly teach that the tear strip extends along an entire circumference of the base and lid, as best understood, as  recited in claim 1 lines 23-24. However, as indicated above the feature 
The features of the dependent claims not disclosed by the noted references would have been obvious to provide to the container of Potter for convenience, for the purpose of providing an easier to use container or for the purpose of providing a more economical construction.
10.      Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive as to any grounds of prior rejection or objection not withdrawn.
Note the comments above.
Regarding the Drawings the latest changes appear to be those filed on 9/17/20 in which only Fig 1A was changed. Specifically, numerals 155 and 128 along with their lead lines were deleted from Fig 1A. These changes remain acceptable.
Regarding the 112 first paragraph rejection at item (iii) applicant merely refers to portions of the specification text without addressing 
For a feature that is supposedly the invention of the applicant, the noted omission is found to amount to a failure of the specification to meet the requirements of written description under the Statute. If on the other hand, it is applicant’s contention that the feature is conventional such that the explanation is unnecessary, then applicant should clearly so state on the record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACOB K ACKUN/Primary Examiner, Art Unit 3736